George M. Myers, as plaintiff, sued the city of Oklahoma City, as defendant, in the district court of Oklahoma county to recover damages arising from the negligent operation of the city's sewer system. The cause was tried to a jury, and a verdict was rendered in favor of plaintiff for $800. From a judgment thereon, defendant has appealed.
Plaintiff was the owner and occupant of a tract of land situated northeast of the city of Oklahoma City and adjacent to the North Canadian river. The city of Oklahoma City emptied its sewage into said river. It appears that either by the negligent operation of the sewage system or by improperly treating the sewage there was created foul, *Page 623 
noisome, and noxious odors in the vicinity of plaintiff's residence and farm which caused discomfort, annoyance, and inconvenience to plaintiff and his family.
An examination of the briefs discloses that the identical propositions relied upon by defendant herein were this day determined in City of Oklahoma City v. Eylar, 177 Okla. 616,61 P.2d 649, and the opinion of the court in that case is hereby adopted as controlling of the issues involved herein.
The judgment of the trial court is affirmed.
McNEILL, C. J., and BAYLESS, BUSBY, WELCH, PHELPS, and CORN, JJ., concur. RILEY and GIBSON, JJ., dissent.